This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 KAREN L. MARQUEZ and
 3 MICHAEL MARQUEZ,

 4          Plaintiffs-Appellants,

 5 v.                                                            No. 33,755

 6 RICARDO CALZADA, M.D.,

 7          Defendant-Appellee.

 8 APPEAL FROM THE DISTRICT COURT OF RIO ARRIBA COUNTY
 9 Matthew Justin Wilson, District Judge

10 Tony Scarborough
11 Santa Fe, NM

12 Juan Carlos Scarborough
13 Albuquerque, NM

14 for Appellants

15 Chapman and Charlebois
16 Nicole M. Charlebois
17 Albuquerque, NM

18 for Appellee

19                                 MEMORANDUM OPINION

20 FRY, Judge.
1   {1}   Summary reversal was proposed for the reasons stated in the calendar notice.

2 No memorandum opposing summary reversal has been filed, and the time for doing

3 so has expired. This case is remanded for further proceedings consistent with our

4 calendar notice.

5   {2}   IT IS SO ORDERED.



6
7                                        CYNTHIA A. FRY, Judge

8 WE CONCUR:



 9
10 MICHAEL D. BUSTAMANTE, Judge


11
12 J. MILES HANISEE, Judge




                                            2